Citation Nr: 0837338	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-17 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which continued the veteran's 
evaluation of his lumbosacral strain as 40 percent disabling.

In July 2008, the appellant testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the RO in 
Philadelphia, Pennsylvania (Travel Board hearing).  A copy of 
the transcript is associated with the record.

The veteran pointed out at the time of the aforementioned 
hearing that his private physician had informed him that he 
is totally disabled because of symptomatology attributable to 
his back disability.  A claim for a total rating based on 
individual unemployability (TDIU) due to service-connected 
disability is hence inferred and referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
manifested by a forward flexion of the thoracolumbar spine of 
30 degrees or less.

2.  Evidence of ankylosis of the thoracolumbar spine, either 
favorable or unfavorable, is not of record.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for the service-connected lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008). 
 
A December 2003 letter, provided to the veteran before the 
March 2004 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the veteran of what evidence was 
needed to establish his claim, what VA would do and had done, 
and what evidence he should provide.  The December 2003 
letter also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim. 
 
For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 
 
In this case, the veteran was sent a letter in May 2008 that 
provided the above-described notice to the veteran.  It 
advised that the veteran needed to present evidence showing 
that his conditions had worsened, to include discussion of 
the applicability of relevant Diagnostic Codes ranging from 
noncompensable to 100, as well as describing the specific 
examples of lay and medical evidence as set forth in Vasquez-
Flores, such as on-going treatment records, recent Social 
Security determinations, statements from employers, and 
statements from witnesses.  Additionally, the letter notified 
the veteran that VA would consider the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Finally, the letter provided 
notice regarding how VA determines the disability rating.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
readjudicated the issue and a supplemental statement of the 
case was issued in June 2008.   
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
veteran's service treatment records, private treatment 
records, and VA treatment records have been obtained.  The 
veteran was also provided the opportunity to present 
testimony at a hearing on appeal in July 2008.  Moreover, the 
veteran was provided with VA examinations in September 1989, 
December 1993, April 1996, January 2004, December 2005, and 
September 2007.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. 
 
While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007). 
 
With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2007).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  It is the intention of the VA Schedule 
for Rating Disabilities (Rating Schedule) to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The veteran contends that he is entitled to a disability 
rating in excess of 40 percent for his lumbosacral strain.

Diagnostic Code 5237 provides that a 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  No evidence 
showing unfavorable ankylosis of the entire thoracolumbar 
spine is of record.

The veteran's service treatment records show that he strained 
his back while on active duty in August 1976, while lifting a 
large battery out of a 11/2 ton truck at a Base Motor Pool.  
While lifting the battery off of the truck, the veteran 
stepped back and dropped two feet from the truck, with the 
large battery still in his hands.  The veteran stated that he 
felt a tear in the muscles in his mid-right back as a result 
of the drop.  He was diagnosed at the time with a noticeably 
swollen mid-lower back.  His range of motion was limited when 
twisting completely to the side.  He was able to bend and 
straighten his back without great difficulty.  Later in 
August 1976, the veteran noticed a knot in his back, and 
stated that he felt more pain, and that his range of motion 
was becoming more limited.  In September 1976, the veteran 
stated that although his back still hurt, he felt much 
better, and he had no limits on his range of motion.  Later 
in September 1976, the physical findings regarding the 
veteran's back were normal.  In a June 1977 Pennsylvania Air 
National Guard annual examination, the veteran reported that 
his low back pain was greatly improved, although it still 
caused occasional difficulty.

The veteran reinjured his back in a January 1988 automobile 
accident when a dump truck ran a red light and hit his car.  
The accident took place after his active service had 
concluded.  The veteran described this incident in a 
September 1989 Report of Medical Examination for Disability 
Evaluation.

The veteran initially filed for service connection for a 
cervical and lumbar sprain in September 1988.  He submitted 
evidence of a magnetic resonance imaging (MRI) report, dated 
May 1988, in which his private doctor found thoracic disc 
herniations present at T6-T7 and T8-T9.  The doctor noted 
that the MRI revealed a normal lumbar spine.  He did not 
provide an etiological opinion.

In September 1989, the veteran was provided a VA examination.  
The examiner had access to the MRI report, but not to the MRI 
films.  Upon examination, the examiner found that the veteran 
had cervical, thoracic and lumbar strain.  She opined that 
she could see no direct relationship between the veteran's 
condition and his injury in service in August 1976 (which she 
misidentified as having occurred in August 1978).

In a December 1989 rating decision, the veteran was granted 
service connection for a dorso-lumbar strain, with a 
disability rating of 20 percent, effective September 1988.  
The RO denied the veteran's claim for service connection for 
a cervical strain.

In June 1990, the veteran filed a claim for an increased 
rating, stating that his back condition was worsening, and 
that the pain was very severe.

In a September 1990 rating decision, the RO continued the 
veteran's disability rating of 20 percent for a dorso-lumbar 
strain.

The veteran again filed a claim for an increased rating for 
his dorso-lumbar strain in October 1993.  He again stated 
that his back pain had worsened, and also claimed that his 
back condition had spread to his right leg, causing him to 
stumble and fall.

The veteran was provided with a second VA examination in 
December 1993.  The examiner observed that the veteran had a 
slight limp on his right side.  He found no fixed deformity, 
and normal musculature of the back.  The veteran's range of 
motion included forward flexion of 90 degrees, after which he 
complained of back pain; backward extension of 10 degrees; 
left lateral flexion of 30 degrees; and right lateral flexion 
of 40 degrees, after which he again complained of back pain.  
The veteran had rotation to the left of about 75 degrees, and 
rotation to the right of about 75 degrees.  The examiner also 
took x-rays of the veteran's lumbosacral spine, both 
anterior-posterior (AP) and lateral, and found that his spine 
was normal.  He diagnosed the veteran with back pain.

In a July 1994 rating decision, the RO confirmed and 
continued the veteran's disability rating of 20 percent.  
However, it also found that the improvement in the veteran's 
back warranted a reduction to 10 percent, and continued the 
20 percent rating pending reexamination 18 months after the 
rating decision was issued.

The veteran was reexamined by a VA examiner in March 1996.  
The examiner found that the veteran had no postural 
abnormalities or fixed deformities.  With respect to the 
musculature of the back, the examiner found that the veteran 
had no spasm, but that he did have tenderness over the right 
lower lumbar spine.  The veteran's range of motion test 
results showed forward flexion of 45 degrees, backward 
extension of 30 degrees, left lateral flexion of 30 degrees, 
right lateral flexion of 30 degrees, rotation to the left of 
30 degrees, rotation to the right of 30 degrees, and straight 
leg raising on both sides of 45 degrees.  The examiner found 
objective evidence of pain.  An x-ray of the lumbosacral 
spine showed normal results.  The VA examiner diagnosed the 
veteran with a low back sprain.

In an April 1996 rating decision, the RO increased the 
veteran's disability rating for a dorso-lumbar strain from 20 
percent to 40 percent, based on the March 1996 VA examination 
results.

In December 2003, the veteran filed a claim for an increased 
rating.

In January 2004, the veteran was provided with a fourth VA 
examination.  The examiner found that the veteran walked with 
a slight limp on the right side.  His spine was in good 
alignment, there were no curvatures or symmetry in 
appearance, and there were no spasms noted.  There was some 
tenderness over the lower lumbar spine at L4, L5, and S1.  
The veteran's range of motion test results showed forward 
flexion of 45 degrees, backward extension of 5 degrees, right 
lateral flexion of 30 degrees, left lateral flexion of 30 
degrees, rotation to the right of 30 degrees, and rotation to 
the left of 30 degrees.  The veteran complained of pain at 
the limits of these movements.  The range of motion of his 
lumbar spine was limited.  Straight leg raising on both sides 
were negative.  There was some objective evidence of pain.  A 
neurological examination was grossly intact.  There was no 
sensory loss or motor loss, and no atrophy.  There were no 
vertebral fractures, and no history of intervertebral disc 
syndrome.  There was anterior osteophyte formation at L2, L4, 
and L5.  The intervertebral disc spaces were well preserved.  
There was lateral osteophyte formation at L3 and L4.  The VA 
examiner diagnosed the veteran with chronic low back pain 
related to the lumbosacral spine strain, and with mild 
degenerative joint disease of the lumbosacral spine.  The 
examiner noted that the veteran's degenerative disease had 
progressed since December 1997.

In a March 2004 rating decision, the subject of this appeal, 
the RO continued the veteran's disability rating of 40 
percent for a lumbosacral strain, previously evaluated as a 
dorso-lumbar strain.

The veteran reinjured his back in a July 2004 automobile 
accident when another car ran a red light and hit his car.  
The veteran's clinician described this incident in a February 
2005 VA treatment note.

In an April 2005 statement of the case, the RO confirmed the 
finding of the March 2004 rating decision.

In December 2005, the veteran was provided with a fifth VA 
examination.  The examiner found the veteran's gait and 
stance to be normal.  A physical examination of his cervical 
spine revealed full range of motion in all directions.  The 
thoracolumbar spine revealed a normal curve.  There was full 
range of motion of the thoracolumbar spine with deep 
inspiration and expiration.  Examination of the lumbar spine 
revealed full range of motion easily in all directions.  The 
veteran had forward flexion of 0 to 90 degrees without 
difficulty.  He had extension of 0 to 30 degrees without 
difficulty.  He had left and right lateral flexion of 0 to 30 
degrees without difficulty.  He had left and right lateral 
rotation of 0 to 30 degrees without difficulty.  Straight leg 
raising tests, in both the sitting and supine positions, were 
entirely within normal limits, and he was able to go from 0 
to 90 degrees without difficulty.  The neurologic examination 
was entirely normal.  X-rays of the cervical spine were 
reviewed, and they were essentially unremarkable.  X-rays of 
the lumbosacral spine were also reviewed, and were 
unremarkable.  The results of a 2004 MRI were reviewed, and 
were unremarkable.  Based on these results, the VA examiner 
found nothing orthopedically wrong with the veteran's lumbar 
spine.  The examiner found "no increase in the 'lumbosacral 
strain condition' that existed in 1978."  The VA examiner 
further noted that he had seen this patient numerous times, 
and, in light of his diagnostic tests all coming back normal, 
could not find an explanation for his back pain.

In a February 2006 rating decision, the RO continued the 
veteran's disability rating of 40 percent for a lumbosacral 
strain, previously evaluated as a dorso-lumbar strain.  The 
RO further determined that the veteran would be re-examined 
for this condition in approximately 18 months.

The veteran reinjured his back in a September 2006 automobile 
accident.  The veteran's private clinician described this 
incident in an April 2007 report.

In September 2006, following the automobile accident, the 
veteran underwent a series of x-rays by a private clinician.  
An x-ray of the lumbosacral spine showed mild productive 
changes at L4 and L5, and posterior loss of height of L5 due 
to end plate depression.  The remainder of the examination 
demonstrated no osseous, articular or soft tissue 
abnormality.  There was no evidence of a fracture, 
dislocation or prevertebral soft tissue swelling.  
Osteophytic spurring was seen at C3-C4 anteriorly.  The disk 
spaces, neural foramina, odontoid process and lateral masses 
appeared intact.

In November 2006, a private clinician examined the veteran 
and found that he had full range of motion of the cervical 
and lumbar spine, with paravertebral tenderness.  He found 
that the veteran had a cervical and lumbar strain injury.  He 
recommended that the veteran undergo an MRI of the cervical 
and lumbar spine.

In April 2007, the veteran underwent a private examination of 
his spine.  The private clinician found dorso-lumbar flexion 
to 23 degrees, extension to 15 degrees, left rotation to 15 
degrees, right rotation to 15 degrees, left lateral flexion 
to 10 degrees, and right lateral flexion to 10 degrees.  Pain 
accompanied all of these tests.  

The veteran sought a third private opinion in April 2007.  
The private clinician diagnosed the veteran with cervical and 
lumbar strain, cervical and lumbar facet syndrome, sacroiliac 
dysfunction, and aggravation of degenerative disk disease in 
the cervical spine.  The private clinician noted that "[a]ll 
of his conditions are directly referable to the accident of 
September 07, 2006."

In June 2007, the veteran underwent a private examination of 
his spine.  The private clinician found dorso-lumbar flexion 
to 30 degrees, extension to 15 degrees, left rotation to 15 
degrees, right rotation to 15 degrees, left lateral flexion 
to 10 degrees, and right lateral flexion to 10 degrees.  Pain 
accompanied all of these tests.  

In July 2007, a private clinician found that the veteran had 
cervical, thoracic, and lumbar strain, "caused by the motor 
vehicle accident on September 07, 2006."

In August 2007, the veteran underwent a private examination 
of his spine.  The private clinician found dorso-lumbar 
flexion to 40 degrees, extension to 10 degrees, left rotation 
to 10 degrees, right rotation to 10 degrees, left lateral 
flexion to 10 degrees, and right lateral flexion to 10 
degrees.  Pain accompanied all of these tests.  

In September 2007, the veteran underwent a private 
examination of his spine.  Clinical evaluation of the dorso-
lumbar revealed flexion to 50 degrees, extension to 25 
degrees, left rotation to 25 degrees, right rotation to 20 
degrees, left lateral flexion to 10 degrees, and right 
lateral flexion to 10 degrees.  Pain accompanied all of these 
tests, with the exception of the extension test.  The private 
clinician diagnosed the veteran, in pertinent part with 
cervicobrachial syndrome, thoracic intervertebral disc 
disorder/herniation, lumbar disc syndrome, lumbosacral 
radiculitis and muscle spasms.

Also in September 2007, a private clinician found that the 
veteran had cervical, thoracic, and lumbar strain, "caused 
by the motor vehicle accident on September 07, 2006."

Also in September 2007, a private clinician performed an 
electromyography (EMG), a technique for evaluating and 
recording the activation signal of muscles.  The private 
clinician diagnosed the veteran with bilateral L5 
radiculopathy, left greater than right.

In September 2007, the veteran was also provided with another 
VA examination.   On examination, the veteran had tenderness 
over the L5-S1 area.  The veteran's active range of motion 
for his lumbar spine included forward flexion of 0 to 61 
degrees, with pain at 61 degrees.  Extension was 0 to 24 
degrees, with pain at 24 degrees.  Right lateral flexion was 
0 to 15 degrees, with pain at 15 degrees.  Left lateral 
flexion was 0 to 14 degrees, with pain at 14 degrees.  Right 
and left rotation were 0 to 20 degrees, with pain at 20 
degrees.  After repetitive motion three times, the veteran 
had forward flexion of 0 to 50 degrees, with pain at 50 
degrees.  He had extension of 0 to 10 degrees, with pain at 
10 degrees.  Right lateral flexion was 0 to 15 degrees with 
pain at 15 degrees.  Left lateral flexion was 0 to 10 degrees 
with pain at 10 degrees.  The veteran declined to perform a 
rotation test because of pain.  Motor and sensory 
examinations were negative.  The VA examiner found mild 
multilevel lumbar spondylosis and degenerative change, and no 
significant interval change.  A radiograph from November 2005 
of L5-S1 showed five presumed nonrib-bearing level vertebral 
bodies and normal sagittal alignment, and minor spurring at 
L2 through L5.  Disk height was relatively well maintained.  
There was mild facet degenerative change at L4-L5, and at L5-
S1.  There was no fracture or dislocation.  The VA examiner 
diagnosed the veteran with lumbar spine degenerative joint 
disease with severe functional disability.

In an October 2007 rating decision, the RO proposed to 
decrease the veteran's evaluation of a lumbosacral strain 
with degenerative joint disease from 40 percent disabling to 
20 percent disabling no earlier than April 2008, based on the 
medical evidence of record.

In a December 2007 supplemental statement of the case, based 
on the veteran's private medical records, the RO continued to 
maintain the evaluation of a lumbosacral strain with 
degenerative joint disease at 40 percent disabling.

Later in December 2007, a private clinician noted that the 
veteran had sustained cervical, as well as thoracic and 
lumbar strain syndrome with lumbar radiculopathy.  He also 
"determined that all of the injuries were caused by the 
accident of September 7, 2006."

In January 2008, a private clinician performed a lumbar 
branch block injection at bilateral L4-L5, L5-S1.

In a March 2008 supplemental statement of the case, based on 
the veteran's private medical records, the RO confirmed the 
decision to maintain the evaluation of a lumbosacral strain 
with degenerative joint disease at 40 percent disabling.

The RO again continued the veteran's evaluation of a 
lumbosacral strain with degenerative joint disease at 40 
percent disabling in June 2008, based on the absence of 
evidence submitted since March 2008.

In July 2008, the veteran appeared at a hearing before the 
Board.  The veteran stated that one of his private physicians 
had read the veteran's most recent VA examination, dated 
September 2007, and had opined that the veteran was entitled 
to a rating higher than 40 percent.  In this regard, he 
stated that the doctor informed him that he is totally 
disabled due to his spine disability.  

The Board notes that a layperson's account of what a doctor 
purportedly said is too attenuated and inherently unreliable 
to constitute medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) (cf. Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007), which held that lay evidence is 
competent to establish a diagnosis when 1) a lay person is 
competent to identify the medical condition; 2) the lay 
person is reporting a contemporaneous medical diagnosis; or 
3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.)  In this case, 
the question is not whether the veteran is competent to 
identify the medical condition, lumbosacral strain; he has 
already been granted service connection for that condition.  
However, to attain a rating above his current rating of 40 
percent disabling, he would have to show either unfavorable 
ankylosis of the entire thoracolumbar spine (for a disability 
rating of 50 percent) or unfavorable ankylosis of the entire 
spine (for a disability rating of 100 percent).  The Board 
finds that, as a matter of fact, this lay evidence-namely, 
the veteran's statement that his private physician believes 
that he should be granted a rating of more than 40 percent 
disabling-is neither competent nor sufficient to establish a 
diagnosis of unfavorable ankylosis.  It is not competent 
because a layperson cannot diagnose ankylosis.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  It is 
insufficient because six VA examinations and extensive VA and 
private treatment records show no diagnosis of ankylosis, and 
the veteran's allegation that his private physician believes 
that he should be rated more than 40 percent disabled carries 
less probative weight than the combination of that medical 
evidence.  The Board further notes that the veteran does not 
even allege that his private physician diagnosed ankylosis; 
only that he should be rated above 40 percent disabled.  
Consequently, the veteran's account of what his doctor 
purportedly said is insufficient to establish a rating 
greater than 40 percent disabling.  However, as noted above, 
a claim of a TDIU has been referred to the RO for action 
deemed appropriate.

The Board notes that on four occasions-April 2007, July 
2007, September 2007, and December 2007-the veteran's 
private clinician had opined that his back injuries were 
caused by an automobile accident.  Only the symptoms from the 
service-connected condition may be considered for rating 
purposes.  However, granting the benefit of the doubt to the 
veteran, the Board finds that, unless and until there is an 
examination detailing what aspects of his injury are 
attributable to his time in service and which are 
attributable to his car accidents, all of his symptoms shall 
be attributed to the service-connected condition.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).

As noted above, in June 2007, the veteran's private clinician 
found dorso-lumbar flexion limited to 30 degrees.  On that 
basis, the Board finds that a rating of 40 percent disabling 
is continued.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
notes that Diagnostic Code 5237 contemplates ratings with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Even with consideration of pain on movement, at no point did 
the veteran's range of motion for forward flexion fall within 
the criteria warranting more than a 40 percent evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for a lumbosacral 
strain might be warranted for any period of time during the 
pendency of this appeal.  However, there is no evidence that 
the veteran's lumbosacral strain has been persistently more 
severe than the extent of disability contemplated under the 
assigned 40 percent rating at any time.

The Board also has considered the issue of whether the 
veteran's lumbosacral strain standing alone presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) are not met.

The Board has examined the pertinent medical evidence and 
finds that overall, the veteran's service-connected 
lumbosacral strain does not meet the applicable schedular 
criteria for a rating in excess of 40 percent currently in 
effect.  There is no benefit of the doubt that can be 
resolved in his favor as the preponderance of the evidence 
does not show symptoms that more nearly approximate the 
criteria for a higher rating.  Accordingly, the claim for an 
increased rating is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).



ORDER

A disability rating in excess of 40 percent for lumbosacral 
strain is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


